     Case 1:20-cv-25100-CMA Document 3 Entered on FLSD Docket 12/16/2020 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the

                                                  _____S_____ District of __________

                                                                  )
                                                                  )
                                                                  )
      YAMARIS QUILES                                              )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 20cv25100
                                                                  )
                                                                  )
                                                                  )
      CARRFOUR SUPPORTIVE HOUSING, INC                            )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)              CARRFOUR SUPPORTIVE HOUSING, INC
                                                C/O BERMAN, STEPHANIE
                                                1398 SW 1ST STREET
                                                12TH FLOOR
                                                MIAMI, FL 33135


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       DEREK SMITH LAW GROUP, PLLC
                                       C/O TIFFANI-RUTH I. BROOKS, ESQ.
                                       701 BRICKELL AVENUE,
                                       SUITE #1310
                                       MIAMI, FL 33131
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date: Dec 16, 2020
                                                                                       Signature of Clerk ors/Deputy Clerk
                                                                                                               Mary Etienne
